   Case:19-01282-MCF13 Doc#:13 Filed:04/24/19 Entered:04/24/19 08:52:57                             Desc: Grntg
                              Ext of Time Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:                                                       Case No. 19−01282 MCF
ORLANDO JUAN CORDOVA COMAS
dba ORLANDO CORDOVA                                          Chapter 13

xxx−xx−1378
                                                             FILED & ENTERED ON 4/24/19
                        Debtor(s)



                                                      ORDER

The motion filed by Debtor requesting extension of time of thirty (30) days days to oppose and reply to Motion to
Convert to Chaper 7 filed by Empresas Puertorriquenas de Desarollo, Inc. (docket #11) is hereby granted.

IT SO ORDERED.

In San Juan, Puerto Rico, this Wednesday, April 24, 2019 .
